Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/20 has been entered.
The amended claims filed 8/6/20 are acknowledged; claims 84, 88, and 91-108 are currently pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 84, 88, 91-108 is/are rejected under 35 U.S.C. 103 as being unpatentable over Affleck (US 20160265300) in view of Tinnen et al. (US 2015009039).
Affleck discloses a method operating downhole flow control and isolating device in a production well.  The method comprises locating the downhole flow control and isolation device (128) with the well at a downhole location, wherein the device comprises a flow control valve (in the BOP).  Operating the flow control valve in a flow control configuration in which the flow control valve is adjusted in response to a measured local process parameter (pressure) so as to control the fluid flow through the valve during production from the well to achieve a target local process parameter value (see paragraphs 0066).  Detecting that the measured local process parameter indicates that the well has been shut-in (see claim 7).  Operating the flow control valve in an isolation configuration in which the flow control valve is closed so as to reduce flow therethrough and isolate a portion of the well at the downhole location (see paragraph 0040, 0042).
Affleck fails to disclose taking the pressure via a sensor and communicating to the flow control valve.
Tinnen discloses wireless communication to a controlling fluid flow.
Tinnen discloses a pressure sensor (in device 108; see paragraph 0089).  The sensor generates a signal that is utilized to control fluid flow during a shut in event (see paragraph 0050; claims 1, 11, 12, 13).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Affleck to include the sensor of Tinnen as described in the claim as a combination of known prior art elements in which one of ordinary skill in the art would predict success as the pressure sensors of Tinnen perform the same function of monitoring pressure in a fluid line for shut in events.
CLAIM 88:  The flow control valve is reconfigured from the isolation configuration to the flow control configuration in response to the measured process parameter indicative of the well producing (see Tinnen, paragraphs 0102-106 discussing testing and restarting production).
CLAIM 91:
Affleck fails to disclose a sensor in communication with the flow control valve configured to measure a local process parameter within the well.
Tinnen discloses a pressure sensor (in device 108; see paragraph 0089).  The sensor generates a signal that is utilized to control fluid flow during a shut in event (see paragraph 0050; claims 1, 11, 12, 13).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Affleck to include the sensor of Tinnen as described in the claim as a combination of known prior art elements in which one of ordinary skill in the art would predict success as the pressure sensors of Tinnen perform the same function of monitoring pressure in a fluid line for shut in events.
CLAIM 92:  The fluid flow through the valve is adjusted independently from external instruction (Affleck paragraph 0062).
CLAIM 93:  The target local process parameter value is programmed prior to deployment of the flow control valve downhole (Affleck paragraph 0045).
CLAIM 94:  The flow control and isolation device uses the target local process parameter value as a reference in a closed loop control system (see Affleck, paragraph 0040 discussing two way communication).
CLAIM 95:  The sensor is configured to measure the local process parameter continuously as the flow control valve adjusts the fluid flow through the valve to achieve the local process parameter value (see Tinnen, paragraph 0117).
CLAIM 96:  The flow control and isolation device is configured to be located downhole at a location selected to minimize the formation of hydrates (see Figures).
CLAIM 97:
CLAIM 98:  The flow control device is configured to open when the well is opened after the shut-in (see Tinnen, paragraphs 0102-106 discussing testing and restarting production).
CLAIM 99:  The flow control device is configured to remain closed until the device is instructed to open (see Tinnen, paragraphs 0102-106 discussing testing and restarting production).
CLAIMS 100 and 101:  The flow control device is configurable between an active configuration and a passive configuration.  The flow control device is configured to the active configuration during well shut-in; and the flow control device is configured to the passive configuration when the well is opened after a well shut-in.  See Affleck, paragraphs 0062; see also Tinnen discussing monitoring during well tests and during shut in events).
CLAIMS 102-104:  These methods are inherent to the above structures.
CLAIM 105:  The device comprises a plurality of sensors configured to measure different process parameters (see Affleck paragraph 0011).
CLAIM 106:  The flow control device is reprogrammable to respond to different process parameters (see Affleck paragraph 0011).
CLAIM 107:  The target process parameter value is selected so as to maintain a surface process parameter of the well at a desired value, or within a desired range (see Affleck avoiding shut in events).
CLAIM 108:  The method is inherent to the above structures.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed 2/19/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679